Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Hudson, J.), imposed July 20, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of her right to appeal precludes appellate review of her contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Melvin, *656106 AD3d 1112 [2013]). Eng, EJ., Angiolillo, Balkin and Hall, JJ., concur.